In view of the Appeal Brief filed on 7/18/22 PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }
DETAILED ACTION
The response filed 7/18/22 is entered. Claims 1-2, 4-7, 10-18, 20-23, and 26-37 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments filed on 7/18/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 12-18, 20-23, 26, and 28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, US-20110164294, and in view of Masson, US-20180095278.
In regards to claim 1 and the associated method claim 17, Shimizu discloses a two-dimensional display apparatus (Par. 0065-0066 two-dimensional HUD) comprising: an optical layer (Fig. 16, 23 HOE); a projector configured to scan a color light onto the optical layer (Fig. 16, 12 laser light source); and a processor configured to: generate a 2D image in a viewing space based on the timing at which the projector scans the color light onto the optical layer (Par. 0183 presenting a virtual image using laser light source 12), wherein the optical layer comprises a holographic optical element (HOE) (Fig. 16, 23 HOE) provided on or inside a windshield of a vehicle (Fig. 16, 24 windshield; Par. 0181 windshield of vehicle).
Shimizu does not disclose expressly a three-dimensional display apparatus; an optical layer comprising a plurality of optical elements; a projector configured to scan a plurality of color light onto the optical layer; a processor configured to: control a timing at which each of the plurality of color light is exclusively turned on by the projector to scan the plurality of color light onto the optical layer, and generate a 3D image in a viewing space based on the timing at which the projector scans the plurality of color light onto the optical layer; holographic optical element  (HOE) lens array; and wherein the projector is further configured to scan a single integrated light, generated based on the plurality of color light, directly on the HOE array linearly in a first direction of the HOE array.
Masson discloses a three-dimensional display apparatus (Par. 0023 HUD; Par. 0030,0033 displaying a projected image 302, which can be in 2 or more dimensions, i.e. 3 dimensions); an optical layer comprising a plurality of optical elements (Par. 0038 HOE 214 comprises a lens array); a projector configured to scan a plurality of color light onto the optical layer (Fig. 3, 104 projector; Par. 0030 red, green, and blue laser); a processor configured to: control a timing at which each of the plurality of color light is exclusively turned on by the projector to scan the plurality of color light onto the optical layer (Fig. 3, 104 projector scanning an image on 214 HOE; Par. 0030-0033 projecting and scanning the red, green, and blue lasers, which are turned on and off based on the projected image, directly on an HOE), and generate a 3D image in a viewing space based on the timing at which the projector scans the plurality of color light onto the optical layer (Fig. 3, 104 projector scanning an image on 214 HOE; Par. 0030-0033 projecting and scanning the red, green, and blue lasers, which are turned on and off based on the projected image, directly on an HOE, to display a projected image 302, which can be in 2 or more dimensions, i.e. 3 dimensions); holographic optical element  (HOE) lens array (Par. 0038 HOE 214 comprises a lens array); and wherein the projector is further configured to scan a single integrated light, generated based on the plurality of color light, directly on the HOE array linearly in a first direction of the HOE array (Par. 0030,0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that holographic display Shimizu can utilize a three-dimensional HOE being scanned by a collimated laser image projector in the manner of Masson. The motivation for doing so would have been to enable adjustment of the location of eyebox array (Masson Par. 0030).
Therefore, it would have been obvious to combine Masson with Shimizu to obtain the invention of claims 1 and 17.
In regards to claim 2 and the associated method claim 18, Shimizu and Masson, as combined above, disclose the processor is further configured to generate the 3D image based on virtual scanned pixels implemented by the plurality of color light scanned according to the timing (Masson Fig. 3, 104 projector scanning an image on 214 HOE; Masson Par. 0030-0033 projecting and scanning the red, green, and blue lasers, which are turned on and off based on the projected image, directly on an HOE, to display a projected image 302, which can be in 2 or more dimensions, i.e. 3 dimensions). 
In regards to claim 4 and the associated method claim 20, Shimizu and Masson, as combined above, disclose the processor is further configured to generate the 3D image by controlling a plurality of light sources generating the plurality of color light based on a value of a scanned pixel corresponding to the timing at which the plurality of color light is scanned onto the optical layer (Masson Fig. 3, 104 projector scanning an image on 214 HOE; Masson Par. 0030-0033 projecting and scanning the red, green, and blue lasers, which are turned on and off based on the projected image, which determines the value of a scanned pixel, to display a projected image 302, which can be in 2 or more dimensions, i.e. 3 dimensions).
In regards to claim 5 and the associated method claim 21, Shimizu and Masson, as combined above, disclose the processor is further configured to generate the 3D image based on a direction of the plurality of color light according to a 27corresponding positional relationship between the plurality of optical elements and the virtual scanned pixels (Masson Fig. 3, 104 projector scanning an image on 214 HOE; Masson Par. 0030-0033 projecting and scanning the red, green, and blue lasers, which are turned on and off based on the projected image, which determines the value of a scanned pixel, to display a projected image 302, which can be in 2 or more dimensions, i.e. 3 dimensions).
In regards to claim 6 and the associated method claim 22, Shimizu and Masson, as combined above, disclose the optical layer is further configured to refract or reflect a light of a first wavelength, and transmit a light of a second wavelength different from the first wavelength (Shimizu Par. 0118 transmitting external light, i.e. light of a second wavelength, and reflecting image light, i.e. light of a first wavelength). 
In regards to claim 7 and the associated method claim 23, Shimizu and Masson, as combined above, disclose an optical parameter of the optical layer is determined based on a position of the projector and a position of the viewing space (Masson Par. 0038-0039 forming the HOE lens array wherein a focal point of each lens is determined to create in virtual image at the focal points ). 
In regards to claim 10 and the associated method claim 26, Shimizu and Masson, as combined above, disclose the HOE lens array is recorded to provide the 3D image in the viewing space based on a position of the projector and a position of the viewing space (Shimizu Fig. 16, 23 HOE; Shimizu Par. 0181 HOE attached to inside of windshield; Masson Par. 0030-0033 projecting and scanning the red, green, and blue lasers, which are turned on and off based on the projected image, directly on an HOE, to display a projected image 302, which can be in 2 or more dimensions, i.e. 3 dimensions). 
In regards to claim 12 and the associated method claim 28, Shimizu and Masson, as combined above, disclose the projector comprises at least one laser scanning module configured to scan a laser beam onto the optical layer (Masson Fig. 3, 204 light source; Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE). 
In regards to claim 13 and the associated method claim 29, Shimizu and Masson, as combined above, disclose the at least one laser scanning module (Masson Fig. 3, 204 light source) comprises: a plurality of laser light sources configured to output laser beams corresponding to the plurality of color light (Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE); a beam combiner configured to synthesize outputs of the plurality of laser light sources into a single integrated beam (Masson Fig. 3, 206 collimation lens); and a scanning mirror configured to control a direction of the single integrated beam to scan the single integrated beam onto the optical layer (Masson Fig. 3, 208 scanning mirror; Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE). 
In regards to claim 14 and the associated method claim 30, Shimizu and Masson, as combined above, disclose the 3D image comprises an integral image forming multiple viewing zones by integrating elemental images including 3D information of a target object (Masson Fig. 3, 302 projected image, i.e. integral image, 302-1, 302-2, 302-3 sub-images, i.e. elemental images comprising view zones). 
In regards to claim 15, Shimizu and Masson, as combined above, disclose an immersion layer provided on the optical layer, wherein the immersion layer and the optical layer have a same refractive index (Shimizu Par. 0141 base plate with a photosensitive material are combined to create a singular HOE with a refractive index). 
In regards to claim 16, Shimizu and Masson, as combined above, disclose a compensating lens provided between the projector and the optical layer, wherein the compensating lens is configured to correct an image distortion (Masson Fig. 3, 212 projection lens; Masson Par. 0030 projection lens corrects optical aberrations).
In regards to claim 31, Gache, Kasazumi, Shimizu, and Masson, as combined above, disclose a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the 3D display method of claim 17 (Shimizu Fig. 20, 35 control portion; Par. 0219 control portion uses instructions stored in a memory to control each portion of the image display device 1).
Claims 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, US-20110164294, and Masson, US-20180095278, as combined above in regards to claim 1, in further view of Tam, US-20170255020.
In regards to claim 11 and the associated method claim 27, Shimizu and Masson, as combined above, do not disclose expressly the optical layer comprises a lens array coated with an optical coating layer having a transmittance which changes based on a wavelength of a visible light. 
Tam discloses a lens array (Par. 0105) with an optical coating layer having a transmittance which changes based on a wavelength of a visible light (Par. 0107).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the lens array of Shimizu and Masson can incorporate the features of the lens array of Tam. The motivation for doing so would have been that each microlens would only focus light from a matching pixel (Par. 0105).
Therefore, it would have been obvious to combine Tam with Shimizu and Masson to obtain the invention of claims 11 and 27.
Claims 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, US-20110164294, in view of Masson, US-20180095278, and in further view of Kasazumi, US-20140198141.
In regards to claim 32, Shimizu discloses a two-dimensional display apparatus (Par. 0065-0066 two-dimensional HUD) comprising: a memory configured to store one or more instructions (Fig. 20, 35 control portion; Par. 0219 control portion uses instructions stored in a memory to control each portion of the image display device 1); and a processor configured to execute the one or more instructions (Fig. 20, 35 control portion; Par. 0219 control portion controls each portion of the image display device 1) to: obtain a first timing information associated with a first wavelength of a light (Fig. 16, 12 laser light source; Par. 0183 presenting a virtual image using laser light source 12, which is turned on and off based on the projected image); control a projector to scan the light onto an optical layer during a first timing period based on the first timing information (Fig. 16, 12 laser light source; Par. 0183 presenting a virtual image using laser light source 12, which is turned on and off based on the projected image); and generate a 2D image in a viewing space based on the light scanned by the projector (Par. 0183 presenting a virtual image using laser light source 12), wherein the optical layer comprises a holographic optical element (HOE) (Fig. 16, 23 HOE) provided on or inside a windshield of a vehicle (Fig. 16, 24 windshield; Par. 0181 windshield of vehicle).
Shimizu does not disclose expressly a three-dimensional (3D) display apparatus; obtain a second timing information associated with a second wavelength of the light; and scan the light with only the second wavelength onto the optical layer during a second timing period based on the second timing information; and generate a 3D image in a viewing space based on the light scanned by the projector, wherein the optical layer comprises a holographic optical element (HOE) lens array provided on or inside a windshield of a vehicle, and wherein the processor is further configured to control the projected to scan a single integrated light, generated based on a plurality of color light, directly on the HOE array linearly in a first direction of the HOE array.
Masson discloses a three-dimensional display apparatus (Par. 0023 HUD; Par. 0030,0033 displaying a projected image 302, which can be in 2 or more dimensions, i.e. 3 dimensions); an optical layer comprising a plurality of optical elements (Par. 0038 HOE 214 comprises a lens array); a projector configured to scan a plurality of color light onto the optical layer (Fig. 3, 104 projector; Par. 0030 red, green, and blue laser); a processor configured to: obtain a second timing information associated with a second wavelength of the light (Fig. 3, 104 projector scanning an image on 214 HOE; Par. 0030-0033 projecting and scanning the red, green, and blue lasers, which are turned on and off based on the projected image, directly on an HOE); and generate a 3D image in a viewing space based on the light scanned by the projector (Fig. 3, 104 projector scanning an image on 214 HOE; Par. 0030-0033 projecting and scanning the red, green, and blue lasers, which are turned on and off based on the projected image, directly on an HOE, to display a projected image 302, which can be in 2 or more dimensions, i.e. 3 dimensions), wherein the optical layer comprises a holographic optical element (HOE) lens array (Par. 0038 HOE 214 comprises a lens array); and wherein the processor is further configured to control the projected to scan integrated light, generated based on a plurality of color light, directly on the HOE array linearly in a first direction of the HOE array (Par. 0030,0033 a collimated, i.e. integrated, laser light in a 2d manner directly to the HOE).
Shimizu and Masson do not disclose expressly controlling a projector to scan the light with only the first wavelength onto an optical layer during a first timing period based on the first timing information; scan the light with only the second wavelength onto the optical layer during a second timing period based on the second timing information; and wherein the processor is further configured to control the projected to scan a single integrated light, generated based on a plurality of color light.
Kasazumi discloses a holographic display (Par. 0002); a projector (Fig. 1, 101 light source; Par. 0035 laser light source); scan the light with only the first wavelength onto an optical layer during a first timing period based on the first timing information (Par. 0059 scanning the colored light using time division); scan the light with only the second wavelength onto the optical layer during a second timing period based on the second timing information (Par. 0059 scanning the colored light using time division); and wherein the processor is further configured to control the projected to scan a single integrated light (Par. 0059 scanning the colored light using time division, which is scanning a single integrated light).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the projector of Shimizu and Masson can scan the colors using time division as Kasazumi discloses. The motivation for doing so would have been “display a color image at a desired brightness without giving rise to color deviation” (Kasazumi Par. 0059).
Therefore, it would have been obvious to combine Masson and Kasazumi with Shimizu to obtain the invention of claim 32.
In regards to claim 33, Shimizu, Masson, and Kasazumi, as combined above, disclose the projector comprising: a scanning mirror configured to control a direction of the light (Shimizu Fig. 16, 13 deflection device; Masson Fig. 3, 208 scanning mirror); and a laser scanning module configured to output the light through the scanning mirror (Shimizu Fig. 16, 12 laser light source; Masson Fig. 3, 204 light source; Kasazumi Par. 0059 scanning the colored light using time division; Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE), wherein the laser scanning module is further configured to scan the light in a vertical direction or a horizontal direction (Shimizu Fig. 16, 12 laser light source; Masson Fig. 3, 204 light source; Kasazumi Par. 0059 scanning the colored light using time division; Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE). 
In regards to claim 34, Shimizu, Masson, and Kasazumi, as combined above, disclose the optical layer comprising: a first optical element configured to refract or reflect a light of a first wavelength, and transmit a light of a second wavelength different from the first wavelength (Masson Fig. 3, 104 projector; Par. 0030 red, green, and blue laser; Shimizu Par. 0118 HOE reflects image light and transmits external light; Shimizu Par. 0210 wavelength selective reflection; each laser source would have its own wavelength selective reflecting elements of the HOE reflecting that color and transmitting others); and a second optical element configured to refract or reflect the light of the second wavelength, and transmit the light of the first wavelength (Masson Fig. 3, 104 projector; Par. 0030 red, green, and blue laser; Shimizu Par. 0118 HOE reflects image light and transmits external light; Shimizu Par. 0210 wavelength selective reflection; each laser source would have its own wavelength selective reflecting elements of the HOE reflecting that color and transmitting others).
In regards to claim 35, Shimizu, Masson, and Kasazumi, as combined above, do not disclose expressly the projector is further configured to turn on or turn off each of the plurality of color light onto the optical layer at non-overlapping time periods.
Kasazumi discloses a holographic display (Par. 0002); a projector (Fig. 1, 101 light source; Par. 0035 laser light source), wherein the projector is further configured to turn on or turn off each of the plurality of color light onto the optical layer at non-overlapping time periods (Kasazumi Par. 0059 scanning the colored light using time division; Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the projector of Shimizu and Masson can scan the colors using time division as Kasazumi discloses. The motivation for doing so would have been “display a color image at a desired brightness without giving rise to color deviation” (Kasazumi Par. 0059).
Therefore, it would have been obvious to combine Masson and Kasazumi with Shimizu to obtain the invention of claim 35.
In regards to claim 36, Shimizu, Masson, and Kasazumi, as combined above, disclose the projector is further configured to:9Appln. No.: 16/681,406 output a red laser beam at a first time period while refraining from outputting a green laser beam and a blue laser beam (Kasazumi Par. 0059 scanning the colored light using time division; Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE); output the green laser beam at a second time period while refraining from outputting the red laser beam and the blue laser beam (Kasazumi Par. 0059 scanning the colored light using time division; Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE); and output the blue laser beam at a third time period while refraining from outputting the red laser beam and the green laser beam (Kasazumi Par. 0059 scanning the colored light using time division).
In regards to claim 37, Shimizu, Masson, and Kasazumi, as combined above, disclose the projector is further configured to: scan the single integrated light to move in a second direction after the single integrated light is scanned in first direction of the HOE array (Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE ; first a row is completed then the laser light moves back to the first column, i.e. a third direction opposite the first, and down a row, i.e. a second direction), and scan the single integrated light to move in a third direction opposite to the first direction (Masson Par. 0030, 0033 a collimated, i.e. integrated, laser light providing red, green, and blue in a 2d manner directly to the HOE; first a row is completed then the laser light moves back to the first column, i.e. a third direction opposite the first, and down a row, i.e. a second direction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        10/22/22


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622